DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Appeal Brief filed on 16 February 2021 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed in the Appeal Brief filed 16 February 2021, with respect to the rejection of claims 1-25 and 28-31 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. Specifically, the argument that the cited prior art fails to disclose the claimed reference transimpedance amplifier, configured as claimed, wherein a signal is determined about the nitrate concentrations dissolved in water that depends on a logarithmic relationship between the transimpedance amplifier voltage measurement and the reference transimpedance amplifier voltage measurement.
Allowable Subject Matter
Claims 1-25 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 23, 28, and 30, the previously cited prior art fails to disclose or reasonably suggest the claimed combination including a photodiode and transimpedance amplifier in conjunction with a reference photodiode and transimpedance amplifier, wherein a signal is determined containing information of the nitrate concentrations dissolved in water that depends on a logarithmic relationship between the transimpedance amplifier voltage measurement and the reference transimpedance amplifier measurement, as claimed in addition to all of the other claimed elements.
Claims 2-22, 24, 25, 29, and 31 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        10 March 2021